6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed May 16, 2022 is acknowledged.  Claims 8-16 are pending in the application.  Claims 1- 7 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 8 recites “wherein water is included in the dough at 59% to 67% of the flour weight” at lines 3-4 in step a.  The instant specification makes no mention of the range of 59% to 67% of water based upon the weight of the flour.  Example 1 teaches 59.5% of water based upon the weight of the flour (P12-P13, Table 1), and example 3 teaches about 66.7% water based upon the weight of the flour (66.7% water by weight of flour = 39.05% water / (24.4% + 34.17% hard wheat flour)) (P16-P17, Table 4).  While the endpoints of the claimed range (59% and 67%) appear to have been obtained from examples 1 and 3, the specification fails to teach the entire range of 59% to 67% as presently claimed.  
Claim 9 has a similar issue as independent claim 8.  Claim 9 recites “about 3% to about 8% more moisture by weight” at lines 3-4.  The instant specification makes no mention of the range of about 3% to about 8% more moisture.  Example 1 discloses the final product of the present invention retains about 8% more water in the bread (P13, 1st paragraph), example 2 discloses about 8% water was retained in the product (P15, 1st paragraph), and example 3 discloses the final product of the present invention retained about 3.4% more water in the bread (P17, 1st paragraph).  While the endpoints of the claimed range (about 3% and about 8%) appear to have been obtained from examples 1- 3, the specification fails to teach the entire range of about 3% to about 8% more moisture as presently claimed.  
Claim 13 has a similar issue as independent claim 8.  Claim 13 recites “a temperature of 86⁰F to 95⁰F”.  The instant specification makes no mention of the temperature range of 86⁰F to 95⁰F.  Example 1 discloses 86⁰F (P12, middle), example 2 discloses 95⁰F (P14, bottom), and example 3 discloses 86⁰F (P16, 2nd paragraph).  While the endpoints of the claimed range (86⁰F and 95⁰F) appear to have been obtained from examples 1- 3, the specification fails to teach the entire temperature range of 86⁰F to 95⁰F as presently claimed.  
Claim 15 has a similar issue as independent claim 8.  Claim 15 recites “at temperatures of -10⁰F or colder”.  The instant specification makes no mention of the temperature range of -10⁰F or colder.  The instant specification discloses the product was stored at -10⁰F until use (P5, bottom).  Additionally, example 1 discloses -10⁰F (P12, bottom), example 2 discloses -10⁰F (P14, bottom), and example 3 discloses -10⁰F (P16, 2nd paragraph).  While the endpoint of the claimed range (-10⁰F) appears to have been obtained from the specification (P5) and examples 1- 3, the specification fails to teach the entire temperature range of -10⁰F or colder as presently claimed.  
Applicant is reminded the failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the proofing comprises proofing the dough”, and this claim depends upon claim 8.  However, claim 8 indicates proofing the loaf (see step c, line 7) as opposed to the dough as recited in claim 13.  Therefore, the scope of claim 13 is indefinite.
Claim 14 recites “the steaming comprises applying water vapor to the dough”, and this claim depends upon claim 8.  However, claim 8 indicates steaming the loaf (see step d, line 8) as opposed to the dough as recited in claim 14.  Therefore, the scope of claim 14 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burger US 6001400 (hereinafter “Burger”) in view of Gan et al. US 20090155426 (hereinafter “Gan”).
With respect to claim 8, Burger teaches preparing a baked product that may be microwaved (C3, L44-46; C4, L60-C5, L11; and C12, L31-33).
Regarding the limitation of mixing flour, water, yeast, and optionally other ingredients to form a dough, wherein water is included in the dough at 59% to 67% of the flour weight in step a of claim 8, Burger teaches preparing dough from a mixture of flour, water, yeast, salt, and sugar (C3, L44-46; and C7, L30-38).  Burger also teaches water is added in a quantity of typically 48-50% of flour weight (C7, L41-43; C14, claim 14; and C15, claim 18).
However, Burger does not expressly disclose wherein water is included in the dough at 59% to 67% of the flour weight (step a, claim 8).
Gan teaches a bakery product that can be heated in a microwave oven (paragraph [0002]).  The dough formulation includes water in an amount of 50-68% (flour basis) (P5, Left column and Table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed range of water, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Burger and Gan similarly teach dough products that can be heated in a microwave oven, Burger teaches the dough formulation is not limited to those utilized the examples (C3, L36-37; and C7, L30-43), and it is well understood that the ingredients and the quantities thereof, such as water, of the dough are contingent upon the particular type of bakery product prepared and can vary as shown in Gan.  There would have been a reasonable expectation of success with said modification. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of portioning and making up the dough into a loaf as recited in step b of claim 8, Burger teaches dividing and shaping the dough (C7, L51-52; and C9, L49-61).
However, Burger does not expressly disclose shaping the dough into a loaf.
Gan teaches preparing a loaf from dough (paragraphs [0040] and [0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Gan, to shape the dough into a loaf in the method of Burger.  One of ordinary skill in the art would have been motivated to do so because Burger and Gan similarly teach dough products that can be heated in a microwave oven, Burger teaches the dimensions of the dough may be varied as desired and are not limited (C7, L30-33; and C8, L35-36 and 54-58), and such modification would involve a mere change in configuration.  There would have been a reasonable expectation of success with said modification.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding the limitation of proofing the loaf in step c of claim 8, modified Burger teaches this limitation since Burger teaches proofing the dough (C5, L1; and C10, L1-5) and Gan teaches preparing a loaf from dough (paragraphs [0040] and [0066]).  
Regarding the limitation of steaming the loaf until fully cooked throughout in step d of claim 8, modified Burger teaches this limitation since Burger teaches the dough may be steamed in a cooking step to fully deactivate the yeast and set the dough (C4, L51-52; C6, L14-15; C10, L21-37; and C11, L39-40) and Gan teaches preparing a loaf from dough (paragraphs [0040] and [0066]).  
Regarding the limitation of baking the fully cooked loaf at a temperature in the range of 400⁰F to 800⁰F for 0.5 to 5 minutes until golden brown as recited in step e of claim 8, Burger teaches baking the steamed product approximately 1-10 minutes to obtain a golden-brown product (C5, L10-11; and C11, L28-38).  Burger also teaches exposing to a temperature of 550⁰F (C7, L22-28).  Additionally, Gan teaches preparing a loaf from dough as well as baking the product at about 425⁰F to about 450⁰F for about 4 to about 5 minutes (paragraphs [0039], [0040], and [0066]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed ranges of temperature and time, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Burger and Gan similarly teach baking dough products, Gan teaches the baking conditions depend on the type of oven used and the size/weight of the product (paragraph [0039]), and Burger teaches the baking duration depends upon the temperature, oven type, and size of the product (C11, L29-35).  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of freezing the bakery product in step f of claim 8, modified Burger teaches this limitation since Burger teaches the product may be frozen (C11, L1-4 and 55-59).

With respect to claim 9,  Burger in view of Gan is relied upon for the teaching of the method of claim 8 which has been addressed above.
Regarding the limitation of microwaving the frozen bakery product to form a microwaved bakery product as recited in claim 9, modified Burger teaches this limitation since Burger as modified by Gan teaches microwaving the frozen bread product (Burger: C12, L12-41; and Gan: paragraph [0002]). 
Regarding the limitation of after microwaving, the microwaved product has about 3% to about 8% more moisture by weight than an identical dough prepared by baking in a conventional oven without steaming as recited in claim 9, Burger in view of Gan does not expressly disclose this feature.
Absent any clear and convincing evidence to the contrary, the microwaved product having about 3% to about 8% more moisture by weight than an identical dough prepared by baking in a conventional oven without steaming would naturally occur from said method since Burger in view of Gan positively recites all of the claimed process steps, Gan teaches the frozen bakery product can be heated in a microwave oven from the frozen state without significantly drying or hardening the bread product and the use of the bread formulations to prepare frozen bread products which provide microwavable products having as good as, if not better, organoleptic properties under harsh and difficult microwaving environments (paragraphs [0002], [0007], and [0053]), Burger teaches the dough may be steamed in a cooking step to fully deactivate the yeast, provide a wet crust, and set the dough (C4, L51-52; C6, L14-15; C10, L21-37; and C11, L39-40) as well as producing a product without any loss of texture or flavor (C4, L48-50), and moisture content in the microwave baked product is an intended result of the claimed process.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).

With respect to claim 11, Burger in view of Gan is relied upon for the teaching of the method of claim 8 which has been addressed above.
Regarding the limitation of wherein the bakery product is a bead, bun, roll, pound bread, mini beard, flat bread, croissant, ciabatta, or focaccia as recited in claim 11, Burger teaches a bread product (C3, L36-38; and C4, L60-65).

With respect to claim 12, Burger in view of Gan is relied upon for the teaching of the method of claim 8 which has been addressed above.
Regarding the limitation of fermenting the dough before proofing as recited in claim 12, modified Burger does not expressly disclose this step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ferment the dough before proofing the dough in the method of Burger in view of Gan with the expectation of successfully preparing a dough product of good flavor and texture (Gan: paragraph [0037]).  One of ordinary skill in the art would have been motivated to do so because Burger teaches proofing temperature may be adjusted to optimal conditions for fermentation (C10, L6-7), Gan teaches fermentation and proofing steps are included in the dough preparation and the order of steps can be modified if desired (paragraphs [0037] and [0039]), and the order in which fermentation and proofing are performed, such as simultaneously or fermentation prior to proofing, is not seen as critical.  There would have been a reasonable expectation of success with said modification. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).  Additionally, to switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”

With respect to claim 16, Burger in view of Gan is relied upon for the teaching of the method of claim 8 which has been addressed above.
Regarding the limitation of the product is microwaved in a susceptor as recited in claim 16, Burger does not expressly disclose this limitation.
Gan teaches the frozen food product may be contained in a package, such as a pouch (paragraph [0014]).  The package can be used to hold the frozen food product during microwave heating (paragraph [0030]). The susceptor(s) surround or enclose the frozen food product and may be in an integral part of the packaging (paragraphs [0031] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Gan, to select the susceptor pouch packaging of Gan in the method of Burger with the expectation of successfully preparing an organoleptically desirable microwaved product without any loss of texture or flavor (Burger: C4, L48-50 and Gan: paragraphs [0002] and [0053]).  One of ordinary skill in the art would have been motivated to do so because Burger and Gan similarly teach frozen dough products that can be heated in a microwave oven, Gan teaches the susceptors assist in the microwave heating process (paragraph [0031]), Burger teaches any conventional packaging may be used (C12, L7-8), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burger US 6001400 (hereinafter “Burger”) in view of Gan et al. US 20090155426 (hereinafter “Gan”) as applied to claim 8 above, and in further view of Upreti et al. US 20100166911 (hereinafter “Upreti”).
With respect to claim 10, Burger in view of Gan is relied upon for the teaching of the method of claim 8 which has been addressed above. 
Regarding the limitation of the flour is selected from the group of white refined flour, whole grain wheat flour, or gluten free flour as recited in claim 10, modified Burger does not expressly disclose this limitation.
Upreti teaches dough comprising flour.  The dough may include flour from one or more grains (such as whole wheat) or gluten-free flour (paragraphs [0017], [0020], [0022], and [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any flour, including whole grain wheat flour or gluten free flour, in the method of modified Burger.  One of ordinary skill in the art would have been motivated to do so because Burger and Upreti similarly teach dough products, Burger teaches the dough formulation is not limited to those utilized the examples (C3, L36-37; and C7, L30-43), doughs including whole grain wheat flour and gluten free flour were well known in the art before the effective filing date of the claimed invention as evidenced by Upreti (paragraphs [0017], [0020], [0022], and [0023]), the simple selection of a particular flour is a matter of choice and does not provide a patentable feature over the prior art, and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result. There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 13, Burger in view of Gan is relied upon for the teaching of the method of claim 8 which has been addressed above.
Regarding the limitation of the proofing comprises proofing the dough at a temperature of 86⁰F to 95⁰F at 70% humidity for two hours as recited in claim 13, Burger teaches dough is proofed at a temperature of approximately 80-110⁰F for 25-90 minutes (C10, L7).
However, Burger does not expressly disclose proofing at 70% humidity for two hours.
Gan teaches the dough is proofed (generally at about 90⁰F to about 105⁰F at a relative humidity of about 50% to about 95%) (paragraph [0039])
Upreti teaches the dough is proofed at 90⁰F to 110⁰F, 70% to 95% relative humidity for at least 60 minutes, such as 50-120 minutes (paragraphs [0049], [0055], and [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed ranges of temperature, relative humidity, and duration, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because Burger, Gan, and Upreti similarly teach proofing dough products and Burger teaches the proofing duration is contingent upon the proofing conditions (i.e., temperature) which can be adjusted.  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burger US 6001400 (hereinafter “Burger”) in view of Gan et al. US 20090155426 (hereinafter “Gan”) as applied to claim 8 above, and in further view of Bonner US 2141591 (hereinafter “Bonner”).
With respect to claim 14, Burger in view of Gan is relied upon for the teaching of the method of claim 8 which has been addressed above.
Regarding the limitation of the steaming comprises applying water vapor to the dough at atmospheric pressure for 6 to 15 minutes as recited in claim 14, Burger teaches subjecting the dough to a steaming step for approximately 30 seconds to 12 minutes (C10, L22-26).
However, modified Burger does not expressly disclose the steaming step comprises applying water vapor to the dough at atmospheric pressure.
Bonner teaches delivering steam or water vapor into a vessel or chamber, such as a “prover” (proofer), containing dough. Steam or water vapor at atmospheric pressure is generally desirable (P1, left column, L1-8; P2, left column, L55-58; and P3, left column, L58-62 and 68-72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Bonner, to apply water vapor to the dough at atmospheric pressure during the steaming step in the method of modified Burger with the expectation of successfully producing a product without any loss of texture or flavor (Burger: C4, L48-50).  One of ordinary skill in the art would have been motivated to do so because Burger and Bonner similarly teach treating dough with steam, Burger teaches the steaming process provides the dough with a wet outside skin and the steamed dough product is baked (C5, L5-11; C6, L14-15; C10, L21-27 and 38-40; and C11, L28-35), Bonner teaches the water vapor treatment provides a moist outer skin on the dough which is essential when baked products are being made (P1, left column, L1-8; and P2, left column, L12-18), and the combination would amount to nothing more than a use of a known component for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burger US 6001400 (hereinafter “Burger”) in view of Gan et al. US 20090155426 (hereinafter “Gan”) as applied to claim 8 above, and in further view of The Splendid Table (hereinafter “The Splendid Table”).
With respect to claim 15, Burger in view of Gan is relied upon for the teaching of the method of claim 8 which has been addressed above.
Regarding the limitation of the freezing comprises storing the bakery product at temperature of -10⁰F or colder as recited in claim 15, Burger teaches the frozen bakery product may be stored in a freezer (C11, L1-4 and 55-59).
However, modified Burger does not expressly disclose the storing temperature.
The Splendid Table teaches storing food in a freezer, and the freezer should be 0⁰F or colder (P1, 2nd and 3rd paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed temperature range, from the ranges disclosed in the prior art references.  One of ordinary skill in the art would have been motivated to do so because modified Burger and The Splendid Table similarly teach food storage in freezers, The Splendid Table teaches keeping the freezer as cold as possible will extend the life of the freezer’s contents (P1, 2nd paragraph), and Burger teaches the frozen product may be stored in the freezer without deterioration.  There would have been a reasonable expectation of success with said modification.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed May 16, 2022 have been fully considered, but they are unpersuasive.
Applicant argues the present specification includes support for the claimed numeric values in the examples. There is no corresponding range within the specification that the numeric values in the examples conflict with.  With respect to range, the analysis of whether there is adequate written description for a modified numeric range must take into account which ranges a person skilled in the art would consider inherently supported by the discussion in the original disclosure. MPEP § 2163.05.  Working examples 1-3 simply describe the numeric values of the water content of the dough and the moisture lost during microwaving. The values demonstrated in the working examples provide a person skilled in the art a tight range for both parameters that is consistent with the description in the specification and not contrary to a recited range elsewhere in the specification (as in the case of In re Wertheim). It is not necessary to show a benefit over any entire range. Here, the claimed ranges are small and the examples show a benefit at both endpoints.  The same is true for the claimed temperature values. As noted in the Office Action, the examples provide support for the temperature values in claim 13. These temperature values are a tight range of only 9 degrees, both values are shown to be beneficial in the working examples, and the range of 86°F to 95°F is not contrary to another range recited in the specification. With respect to claim 13, the specification makes numerous references to proofing The same is true with the freezing temperature in claim 15. The specification teaches freezing in several places.  A freezing temperature of -10°F is shown in the Examples. A person skilled in the art understands that freezing is a physical property and that the point at which dough freezes is a minimum temperature in that any temperature colder than the initial freezing temperature will still provide a frozen dough product. Additionally, the specification does not include a temperature range for the freezing temperature that is contrary to claim 15 (P4-P5).
Examiner disagrees.  The instant specification fails to provide explicit, implicit, or inherent support for the ranges in claims 8, 9, 13, and 15.  Although the endpoints of 59% and 67% in the range of water in claim 8 (step a) have been calculated from Tables 1 and 4 of the instant specification, the specification fails to expressly teach the entire range of 59% to 67% as presently claimed.  There is no explicit, implicit, or inherent support provided in the specification for any values in between 59% and 67%, which includes but is not limited to 60%, 60.3%, 60.7%, 61%, 61.2%, 61.9%, 62%, 62.5% 63%, 63.4%, 64%, 64.01%, 65%, 65.8%, and 66%.  Similarly with respect to claim 9, while the endpoints of the claimed range (about 3% and about 8%) appear to have been obtained from examples 1- 3, the specification fails to teach the entire range of about 3% to about 8% more moisture as presently claimed.  There is no explicit, implicit, or inherent support provided in the specification for any values in between about 3% and about 8%, which includes but is not limited to 4%, 4.3%, 4.7%, 5%, 5.2%, 5.9%, 6%, 6.5%, 7%, and 7.8%.  Likewise regarding claim 13, even though the endpoints of the claimed range (86⁰F and 95⁰F) appear to have been obtained from examples 1- 3, the specification fails to teach the entire temperature range of 86⁰F to 95⁰F as presently claimed.  There is no explicit, implicit, or inherent support provided in the specification for any values in between 86⁰F and 95⁰F which includes but is not limited to 87⁰F, 87.7⁰F, 88⁰F, 88.4⁰F, 89⁰F, 89.1⁰F, 90⁰F, 90.2⁰F, 91⁰F, 91.8⁰F, 92⁰F, 93⁰F, 93.5⁰F, 94⁰F and 94.5⁰F.  Also for claim 15, the endpoint of the claimed range of -10⁰F or colder appears to have been obtained from the specification (P5) and examples 1- 3, but the specification fails to teach the entire temperature range of -10⁰F or colder as presently claimed.  There is no explicit, implicit, or inherent support provided in the specification for any values colder than -10⁰F which includes but is not limited to -11⁰F,  -14⁰F, -17⁰F , -22⁰F, -25⁰F, 31⁰F, -50⁰F, -100⁰F, and -200⁰F.  Examiner requests specific support in the specification that suggests that Applicant had possession of these claimed ranges in their entirety at the time of filing the instant application.
Applicant argues because Burger and Gan both teach that the filling serves an important function in the steaming of the dough, maintaining the moisture of the bread, and preventing undesirable textures in the bread during the microwaving process, a person skilled in the art would not be motivated by either Burger or Gan to use steam to create a microwaved bread product that does not have a filling, such as the loaf presently claimed in claim 8. The teachings of both Burger and Gan teach away from a product having only bread (such as a bread loaf) where the microwave cooking of the bread cannot rely upon steam from a filling to prevent the bread loaf from drying out. Burger and Gan do not render obvious the claimed bread loaf product that is steamed and cooked in the microwave without drying out.  All of the above rejections rely upon the combination of Burger and Gan. Burger and Gan do not render obvious independent claim 8 for the reasons discussed above, namely that Burger and Gan both teach that non-bread fillings, including fillings with a high moisture content, serve an important role in preventing the dough portion of the product from drying out (P6-P7).
Examiner disagrees.  The presently claimed invention does not exclude the preparation of a microwavable bakery product comprising a filling.  Applicant is reminded the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  As discussed above, Burger teaches dividing and shaping the dough (C7, L51-52; and C9, L49-61). While Burger does not expressly disclose shaping the dough into a loaf, Gan is relied upon for these teachings since Gan teaches preparing a loaf from dough (paragraphs [0040] and [0066]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Gan, to shape the dough into a loaf in the method of Burger since Burger and Gan similarly teach dough products that can be heated in a microwave oven, Burger teaches the dimensions of the dough may be varied as desired and are not limited (C7, L30-33; and C8, L35-36 and 54-58), and such modification would involve a mere change in configuration.  Additionally, the characteristics described by the Applicant are indeed expected in view of the prior art.  As discussed above, Burger teaches the dough may be steamed in a cooking step to set the dough and form a wet crust (C3, L36-37; C6, L14-15; C10, L21-37; and C11, L39-40), the steamed product is baked to obtain a golden-brown product (C5, L10-11; and C11, L28-38), and the product is frozen (C11, L1-4 and 55-59) which can be microwaved to form a warm product without any loss of texture or flavor (C3, L48-52; C4, L48-50; and C12, L12-41).  Additionally, Gan teaches the frozen bakery product can be heated in a microwave oven from the frozen state without significantly drying or hardening the bread product, and the use of the bread formulations to prepare frozen bread products which provide microwavable products having as good as, if not better, organoleptic properties under harsh and difficult microwaving environments (paragraphs [0002], [0007], and [0053]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793